DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/09/2020 has been entered.
 Response to Amendment
The amendments, filed 12/09/2020, have been entered and made of record. Claims 1, 3-11, 13-16 and 18-20 are pending.
Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are moot in view of the new ground of rejection sets forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3, 5-6, 8-11, 13, 15-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PG PUB 2015/0356840 hereinafter referred as Wang) in view of Yamaji et al. (US Pat. No. 10, 410, 677 hereinafter referred as Yamaji).  
Regarding claim 1, Wang discloses a data processing system comprising:
at least one memory configured to store a computer program (see paragraph 0288); and
at least one processor configured to execute the computer program (see paragraph 0288) to perform:
generating a feature of a movement of a target object (see figure 7 and paragraphs 0156 and 0162); and
displaying information regarding the feature of the movement of the target object together with a trajectory of the target on a screen (see paragraphs 0143, 0156, 0161, and figure 7 displaying a moving path of specified person), 
wherein the information regarding the feature of the movement of the target object includes a length of a moving time of the target object and a length of a staying time of the target object, the moving time of the target object is a period during which the target object moves, and the staying time of the target object is a period during which the target object stays (see paragraphs 0162, 0255, 0266 and figures 63 and 72-74; and also the response above).
	Claim 1 differs from Wang in that the claim further requires the feature of a movement of a target object that repeatedly moves and stays is generated based on video data generated by a camera.

Therefore, in light of the teaching in Yamaji it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang by generating a feature of a movement based on the video data in order to enhance path planning decision and to find evaluation value.
Regarding claim 3, Wang discloses the at least one processor is configured to execute the computer program to perform: displaying, as the information regarding the feature of the movement of the target object, a symbol indicating a position at which the target object temporarily stayed (see figures 7-8, 72 and paragraphs 0127, 0137, 0266 and 0268).
Regarding claim 5, Wang discloses the at least one processor is configured to execute the computer program to perform: determining higher priority of the target object of which the staying time is longer; and selecting, in accordance with the priority, information regarding the feature of the movement of the target object to be displayed (see paragraphs 0266-0268, 0272, 0275 and figures 72-76).

Regarding claim 8, Wang discloses the at least one processor is configured to execute the computer program to perform: displaying summary information of a video in response to that a display state is switched from a state in which the video not being displayed into a state in which the video being displayed (see paragraphs 0272, 0275 and figures 73-74).
Regarding claim 9, Wang discloses the at least one processor is configured to execute the computer program to perform: displaying summary information of a video in response to that a display state is switched from a state in which the video being displayed in a first size into a state in which the video being displayed in a second size, the second size being larger than the first size (see paragraph 0275 and figures 74-76).
Regarding claim 10, Wang discloses the at least one processor is configured to execute the computer program to perform: displaying summary information of a video generated during a period between a first time when the video is switched from a first display state into a second display state and a second time when the video is switched from the second display state into the first display state (see paragraphs 0271-0273 and figures 72-77).
Regarding claim 11, the limitation of claim 11 can be found in claim 1 above. Therefore claim 11 is analyzed and rejected for the same reason as discussed in claim 1 above.
Claims 13 and 15 are rejected for the same reasons as discussed in claims 3 and 5 respectively above.
Regarding claim 16, the limitation of claim 16 can be found in claim 1 above. Therefore claim 16 is analyzed and rejected for the same reason as discussed in claim 1 above.
.

Claims 4, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PG PUB 2015/0356840) in view of Yamaji et al. (US Pat. No. 10, 410, 677) and further in view of Shao et al. (US PG PUB 2017/0358103 hereinafter referred as Shao).
Regarding claim 4, although Wang discloses calculating the travel distance and the travel time of the person, the combination of Wang and Yamaji fails to specifically disclose displaying the calculated distance and time information.
In the same field of endeavor Shao discloses reporting the velocity of the at least one moving object to a display device (see paragraphs 0018 and 0032).
Therefore in light of the teaching in Saho it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by displaying velocity information in order to identify the moving object based on summed intensity value cluster.
Claims 14 and 19 are rejected for the same reason as discussed in claim 4 above.
Claims 4, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PG PUB 2015/0356840) in view of Yamaji et al. (US Pat. No. 10, 410, 677) and further in view of Wieser (US PG PUB 20140146998).
Regarding claim 4, although Wang discloses calculating the travel distance and the travel time of the person, the combination of Wang and Yamaji fails to specifically disclose displaying the calculated distance and time information.

Therefore in light of the teaching in Wieser it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by displaying velocity information in order to show the speed of non-airplane objects.
Claims 14 and 19 are rejected for the same reason as discussed in claim 4 above.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US PG PUB 2015/0356840) in view of Yamaji et al. (US Pat. No. 10, 410, 677) and further in view of Chang (US PG PUB 2011/0001824).
Regarding claim 7, although Wang discloses reducing the priority of the target object (see paragraphs 0173, 0186, 0190 and 0324), the combination of Wang and Yamaji fails to specifically disclose prioritizing the target object less when the target object contacts with another target object.
In the same field of endeavor Chang discloses scoring prioritizing when the target object contacts with another target object (see paragraph 0042, 0105, 0137 and claims 8 and 16).
Therefore in light of the teaching in Chang it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination by prioritizing the target object less when the target object contacts with another target object in order to cause a separate event to occur and to adjust the shape of the object boundary.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN SHIBRU/Primary Examiner, Art Unit 2484                                                                                                                                                                                                        March 24, 2022